Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered on or about October 11, 2000, which, upon renewal, granted plaintiff’s motion for leave to amend his notice of claim and his request for a further deposition and documents, unanimously affirmed, without costs.
Plaintiff’s notice of claim, which clearly alleged that his slip and fall and consequent injuries were caused by the “worn, dirty, slippery, greasy, grimy garbage-strewn condition” of the steps between the ninth and eighth landings of the stairwell located close to apartment 91, sufficiently apprised defendant of the staircase where plaintiff’s accident is alleged to have occurred and its condition at the time in question. Amendment of the notice of claim, after plaintiff learned from the deposition of a Housing Authority employee that the paint on the staircase at the time of the accident had since been removed because it was too slippery, was properly permitted. The amended notice of claim, which merely added that the staircase had been painted with “slippery paint,” did not substantively change the nature of plaintiff’s claim inasmuch as the Housing Authority had already been alerted by means of the original notice of claim to plaintiff’s theory that his accident was attributable to the staircase’s slippery condition. Under the aforementioned circumstances, plaintiff’s “omission” to allege “slippery paint” was not indicative of bad faith and defendant sustained no demonstrable prejudice, either by reason of the “omission” or *66its remediation in the amended notice of claim (see, General Municipal Law § 50-e [6]; Poitier v New York City Hous. Auth., 199 AD2d 11).
We are satisfied that the items sought by plaintiff in his notice for discovery and inspection are properly limited to the time prior to the accident in question.
We have considered defendant’s remaining contentions and find them unavailing. Concur — Sullivan, P. J., Nardelli, Andrias, Rubin and Saxe, JJ.